Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
	This allowance is in response to the RCE filed 7/26/2022. Claims 1-13, 17 and 18 are pending. Claims 17 and 18 are withdrawn. 
It is noted that in the Final rejection mailed 1/26/22 the examiner noted that some claims were improperly renumbered and deleted. Claims 17 and 18 of the claims filed 01/05/2022 correspond
to withdrawn claims 19 and 20 of the claims filed 02/09/2021. Additionally, Applicant added new
claim 19 to the claims filed 01/05/2022. For purposes of examination the examiner considered new
claim 19. The examiner noted that a corrected claim set should be filed. The claims filed 7/26/2022 have cancelled claim 19 and do not include previously withdrawn claim 20.
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original
numbering of the claims to be preserved throughout the prosecution. When claims are canceled, the
remaining claims must not be renumbered. When new claims are presented, they must be numbered
consecutively beginning with the number next following the highest numbered claims previously
presented (whether entered or not).
	The examiner understands that claim 20 is directed to a non-elected invention without traverse and therefore has cancelled claim 20 which is missing from the claim set filed 7/26/2022.




Election/Restrictions
This application is in condition for allowance except for the presence of claims 17, 18 and 20 directed to an invention non-elected without traverse.  Accordingly, claims 17, 18 and 20 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Cancel claims 17, 18 and 20.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, the pedicle screw system of claim 1 comprising a first side of a bushing channel defined by a top edge of a first wall of a first bushing, a second side of the bushing channel defined by a top edge of a second wall of the first bushing, the bushing channel being set at a first angle defined by the top edge of the first wall and the top edge of the second wall, a first side of a second bushing channel defined by a top edge of a first wall of a second bushing, a second side of the second bushing channel defined by a top edge of a second wall of the second bushing, and the second bushing channel being set at a second angle defined by the top edge of the first wall and the top edge of the second wall of the second bushing, wherein the first angle and the second angle are different. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN HAMMOND whose telephone number is (571)270-3819.  The examiner can normally be reached Monday-Friday 8 - 4 PM .
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at 571 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN C HAMMOND/Primary Examiner, Art Unit 3773